Determination unanimously confirmed, without costs. Memorandum: The determination of the hearing officer was based upon substantial evidence. Under the circumstances presented here, there is no basis for a finding that the constitutional rights of petitioner were violated. (People v. Gursey, 22 N Y 2d 224; Matter of Finocchairo v. Kelly, 11 N Y 2d 58.) (Review of determination revoking petitioner’s driver’s license, transferred by order of Onondaga Special Term.) Present — Del Vecchio, J. P., Marsh, Moule, Bastow and Henry, JJ.